DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/30/2021 in which claims 11, 19, and 20 are cancelled, no claims are amended, and no claims are added as new claims.
Response to Arguments
On pages 7–8 of the Remarks, Applicant contends the teachings of Lindskog are deficient because Lindskog’s configuration is “for a completely different purpose than being claimed.”  MPEP 2144(IV) explains, “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  Thus, Applicant’s argument is unpersuasive of error.
On page 8 of the Remarks, Applicant contends the combination of Wong and Lindskog is deficient because Lindskog can only be viewed as teaching unmatched stereo cameras for initial focus data.  Examiner disagrees.  Lindskog’s unmatched stereo cameras are just two cameras, each having their own depth of field or focus depth.  Any skilled artisan would be capable of using a single camera to take a single photo or two cameras together to take stereoscopic photos.  Realize, the stereoscopic arrangement is just two cameras placed side-by-side, each camera doing what a single camera ordinarily does.  Image processing after-the-fact is what achieves stereoscopic images having a perception of depth.  In any event, Examiner finds Applicant’s argument, even if true, overlooks the fact that the combination of Wong’s use of stereo cameras to take pictures can be used to modify Lindskog’s supposed limited use of unmatched stereo cameras to merely achieve initial focus in a focus stack.  Furthermore, Examiner does not concede Applicant’s argument, instead finding that stereo pairs of cameras, the skilled artisan would think to use such stereo pairs of cameras to take pictures!  To argue, as Applicant does, that the skilled artisan would not think to take pictures with Lindskog’s unmatched stereo camera arrangement is unpersuasive given the purpose of cameras is to take pictures too, not just to achieve initial focus.  For these reasons, Examiner is unpersuaded of error.  Thus, the rejection is sustained.
Other claims are not argued separately.  Remarks, 8–9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 9, 10, 12–16, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2013/0226344 A1), Karvounis (US 2015/0304634 A1), Horita (US 2015/0262346 A1), and Lindskog (US 2016/0360091 A1).
Regarding claim 1, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests a method of identifying an object, comprising: capturing a first image having a first depth-of-field and a second image having a second depth-of-field of a scene containing an object (Wong, ¶ 0209:  teaches stereo cameras; Applicant’s published paragraph [0023] explains the first and second images are stereo image pairs), wherein the first depth-of-field and the second depth-of-field are different (Examiner interprets this limitation consistent with paragraph [0028] ; extracting features of the object from each of the first and second images (Applicant’s original claim 5 explains this is SIFT; Wong, ¶ 0209:  teaches SIFT for feature detection); correlating the first image with the second image using the extracted features from the respective images; calculating depth of the extracted features (Applicant’s published paragraph [0052] explains SIFT is used for stereo correspondence, which is used to compute depth; Wong does not explicitly teach using extracted features for stereo correspondence matching; Karvounis, ¶ 0095:  teaches stereo correspondence matching between stereo images can be achieved by correlating feature descriptors derived using SIFT and also teaches the stereo correspondences compute disparities which are used to determine depth); selecting, based on depth information, at least one region-of-interest from the scene inclusive of the object (Wong, ¶ 0174:  teaches a 3-D image sensor (i.e. includes depth dimension) that defines a target region (a target region being a region of interest); see also Wong, ¶ 0026; Examiner notes an object detected within a scene can be considered a region of interest in the art; see e.g. Kis, listed under the Conclusion Section of this Action; Wong, ¶ 0041:  teaches determining a three-dimensional location of an object in a three-dimensional scene, which defines a region of interest inclusive of the object since Wong later (e.g. ¶ 0209) corrects the perspective distortion (skew) of the object for object recognition); determining skew of the region-of-interest based on the depths of multiple points of the extracted features (Wong, ¶ 0209:  teaches SIFT is scale-invariant and rotation invariant (affine-invariant), which means objects are able to be recognized even though the scale or geometric pose of the object changes between images; Horita, ¶¶ 0038 and 0057:  teach a plurality of points are evaluated for detecting surface tilt (i.e. skew) of a region of an image using a stereo camera arrangement wherein the surface tilt is corrected by a deskewing unit); deskewing the region-of-interest based on the determined skew; and pattern matching to identify the object using the deskewed object captured in the image (Karvounis, ¶ 0158:  teaches translation and rotation functions for translating an image onto another coordinate system; Wong, ¶ 0209:  teaches SIFT can account for skew and distortion; Neither Wong nor Karvounis explicitly teaches what Horita teaches; Horita, Abstract and ¶¶ 0008 and 0116:  teaches generating a skew-corrected image prior to using SIFT to compensate for deformation to solve the problem of template matching failures; Examiner notes Applicant’s published paragraph [0044] explains the deskewing operation is a mere design choice and is optional).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, with those of Karvounis, because both references are drawn to the same field of endeavor (stereo matching and ranging for object recognition) and because Karvounis teaches using SIFT for stereo correspondence which can be used with Wong’s stereo camara system and SIFT algorithm.  Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong and Karvounis, with those of Horita, because all three references are drawn to the same field of endeavor (stereo matching and ranging for object recognition) and because Horita teaches using skew correction prior to SIFT for improving SIFT pattern matching. Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, and Horita used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, Karvounis, and Horita, with those of Lindskog, because Lindskog teaches that “unmatched” stereo cameras having different focal lengths increases the number of depths at which objects are in focus (Lindskog, ¶ 0002), which the skilled artisan would find advantageous for stereo matching and ranging for object recognition. Thus, the prior art demonstrates that adding the feature of unmatched stereo cameras to the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, Horita, and Lindskog used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the method according to claim 1, further comprising setting a first camera with the first depth-of-field, and setting a second camera with the second depth-of-field (Wong, ¶ 0209:  teaches stereo cameras; Applicant’s published paragraph [0023] explains the first and second images are stereo image pairs).
Regarding claim 3, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the method according to claim 1, wherein deskewing the region-of-interest includes virtually rotating a camera that captured the images relative to the object to reduce or eliminate skew of the object relative to the camera (Examiner notes warping an image can be conceptually, or abstractly, thought of as moving a camera’s virtual viewpoint; Karvounis, ¶ 0268:  teaches that stereo images that are rectified is the same as thinking of the cameras having virtually moved).
Regarding claim 4, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the method according to claim 1, wherein pattern matching includes performing a visual pattern recognition (Examiner notes this appears to be AAPA, see Applicant’s published paragraph [0001]; Applicant’s paragraph [0003] explains visual pattern recognition is SIFT; Wong, ¶ 0209:  teaches SIFT for object recognition).
Regarding claim 5, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the method according to claim 1, wherein extracting features includes performing a scale invariant feature transformation (SIFT) on each of the first and second images 
Regarding claim 6, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the method according to claim 5, further comprising removing outlier features in Y-space (Karvounis, ¶ 0070: teaches removing outliers for algorithms tracking objects; Examiner notes the y-space is just the concept of applying the filter to the output of the algorithm such that the x-space is in the input and the output is the y-space; see under Conclusion Section for additional publications related to this concept).
Regarding claim 7, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the method according to claim 6, further comprising scaling remaining extracted features to a common coordinate space, and using the scaled remaining extracted features to compute depth for each point that is determined to correlate between the first and second images (Wong, ¶ 0209:  teaches SIFT can identify features regardless of scale; Karvounis, ¶ 0095:  teaches stereo correspondence matching between stereo images can be achieved by correlating feature descriptors derived using SIFT and also teaches the stereo correspondences compute disparities which are used to determine depth; Examiner notes finding stereo correspondences, registration, rectification, correlation, mapping or warping onto a common coordinate system, etc. is all synonymous in the art; It is simply the concept of stitching together images representing 3D fields of view onto a composite manifold for all sorts of computer vision applications).
Regarding claim 9, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the method according to claim 1, further comprising: imaging a structured light source onto the scene; sensing the structured light source on the scene; and determining depth based on the sensed structured light source (Examiner finds the purpose of adding the structured light sensor to the stereo imaging sensors is to achieve redundancy, as explained in Applicant’s published paragraph [0026]; Likewise, Wong, ¶ 0114:  teaches the motivation for including both infrared sensors and stereo sensors is redundancy).
Claim 10 lists the same elements as claim 1, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 3, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 14 lists the same elements as claim 5, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 15 lists the same elements as claim 6, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 16 lists the same elements as claim 7, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 18
Regarding claim 21, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the system according to claim 10, wherein the first depth-of-field is shallow and the second depth-of-field is deeper relative to each other (Examiner interprets this limitation consistent with paragraph [0028] of Applicant’s published Specification, which explains the different depths of field are the result of different focal lengths for each camera of the stereo pair; Lindskog, ¶ 0020:  teaches stereo camera arrangements can be matched or unmatched, wherein unmatched means the two cameras have different focal lengths).
Regarding claim 22, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the system according to claim 21, wherein said processing unit is further configured to skip higher resolution features from the second image relative to the lower resolution features of the first image such that the processing unit compares features of the first image with features of the second image that are not skipped .
Claims 8, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Karvounis, Horita, Lindskog, and Yi (US 2011/0085186 A1).
Regarding claim 8, the combination of Wong, Karvounis, Horita, Lindskog, and Yi teaches or suggests the method according to claim 1, further comprising: determining whether the skew is below a skew threshold angle; and if the skew is determined to be below the skew threshold angle, perform pattern matching without deskewing; otherwise, performing deskewing (Yi, Claim 10:  teaches determining whether to perform a deskew operation by comparing a skew angle to a threshold).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, Karvounis, Horita, and Lindskog, with those of Yi, because deskewing is a computationally intensive task that may be advantageously skipped if the skew is so slight as to not affect the ability of the system to recognize objects in the images. Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, Horita, Lindskog, and Yi used in this Office Action unless otherwise noted.
Claim 17 lists the same elements as claim 8, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Regarding claim 23, the combination of Wong, Karvounis, Horita, Lindskog, and Yi teaches or suggests the method according to claim 1, further comprising:  in response to determining that the skew is below a threshold value, not deskewing the region-of-interest; and in response to determining that the skew is at or above the threshold value, deskewing the region-of-interest (Yi, Claim 10:  teaches determining whether to perform a deskew operation by comparing a skew angle to a threshold).
Claims 24–26 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Karvounis, Horita, Lindskog, and Hudnut (US 2005/0189412 A1).
Regarding claim 24, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, further comprising:  capturing a machine-readable indicia disposed on the object; and decoding the machine-readable indicia (Hudnut, ¶¶ 0002 and 0045:  teach replacing a conventional UPC scanner in a point of sale implementation with an automated pattern recognition and product identification system).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, Karvounis, Horita, and Lindskog, with those of Hudnut, because pattern and character recognition can improve point of sale checkouts through automation. Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, Horita, Lindskog, and Hudnut used in this Office Action unless otherwise noted.
Regarding claim 25, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 24, further comprising using information from the decoded machine-readable indicia to produce a purchase receipt to a customer purchasing the object (Hudnut, ¶ 0067:  teaches generating a purchase receipt).  
Regarding claim 26, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, further comprising moving the object to be in the scene, wherein the scene is stationary relative to the motion of the object (Hudnut, ¶ 0044:  teaches the objects can be placed on a conveyor belt; see also Hudnut, ¶ 0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aviv (US 2014/0267701 A1).  See prosecution history regarding cancelled claims 19 and 20.
Tommasini et al., “Robust Feature Tracking,” Proceedings of the Joint Workshop of AI*IA and IAPR-IC, pages 93–98, April 1998 teaches rejecting spurious features by employing an outlier rejection rule (e.g. Abstract).
Maesschalck et al., “The Development of Calibration Models for Spectrscopic Data Using Principal Component Regression,” 1999.  The publication teaches outliers in x-space and y-space (e.g. Section 9).
MacIntosh (US 2017/0249491 A1) is very relevant to the claims and teaches such features as discarding spurious results (e.g. 0566), structured light (e.g. ¶ 0017), SIFT (e.g. ¶ 0097), watermarking and barcodes at too great an angular skew (e.g. ¶ 0232) as well as many others.
Wnuk (US 2015/0023602 A1) teaches structured light pattern object classification using SIFT and deskewing (e.g. Abstract).
Wang (US 2013/0325244 A1) teaches SIFT can “find distinctive key points that are invariant to location, scale and rotation, and robust to affine transformations (changes in scale, rotation, shear, and position) and changes in illumination (e.g. ¶ 0242).
Graham (US 2013/0027428 A1) teaches deskewing is a well-known image modification technique that is tunable based on thresholds (¶ 0064).
Pfeiffer (US 2015/0319326 A1) teaches stereo correspondence matching methods include SIFT (¶ 0098).
Grauer (US 2018/0203122 A1) teaches multiple patterns projected in a structured light implementation for different depths of field (e.g. ¶¶ 0053 and 0068) and perhaps with different sensors for each depth of field (e.g. ¶ 0085).
Ichihara (US 2017/0332067 A1) teaches a stereo camera arrangement wherein the cameras have different focal lengths (¶ 0003).
Kis (US 2014/0233860 A1) teaches setting a region of interest (ROI) as the region in which an identified object is located (¶ 0085).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481